DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 12, 2022 has been entered.	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Andrew Kanel on June 8, 2022.
The application has been amended as follows: 
Claim 15:
The method of claim 1, wherein the epoxy resin system comprises from 40 wt.% to 99 wt.% of the 2,3-epoxypropyl o-tolyl ether, based on the total weight of the epoxy resin system.
Claim 16:
The method of claim 1, wherein the epoxy resin system comprises from 40 wt.% to 99 wt.% of the alkyl glycidyl ethers having from 12 to 14 carbon atoms, based on the total weight of the epoxy resin system.
Claim 17:
The method of claim 1, wherein the epoxy resin system comprises from 40 wt.% to 99 wt.%, based on the total weight of the epoxy resin system, [[a]] of the compound having formula (I): 
(OC2H3)-CH2-O-R1-O-CH2-(C2H30) 			(I) 
where R1 is a linear or branched hydrocarbyl having from 4 to 24 carbon atoms.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Chatterji et al., alone or in combination with Gienau et al., discloses and/or teaches methods in a wellbore comprising the introduction and curing of cement compositions comprising a cement slurry and an epoxy resin system as set forth in the Final Rejection (mailed February 14, 2022. The reference(s), however, fails to disclose the method steps in combination with a cured cement composition, comprising components as instantly claimed and components in amount ranges as respectively claimed, that is subject to temperature and pressure cycling and resists the formation of micro-cracks as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674